UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ROBERT O’NEIL,

                                Plaintiff,

         against
                                                          CIVIL ACTION NO.: 20 Civ. 1618 (GHW) (SLC)

                                                                ORDER TO INITIATE DEFAULT
ELI HALILI LLC,
                                                                      PROCEEDINGS
                                Defendant.


SARAH L. CAVE, United States Magistrate Judge:

         The Complaint in this action was served on February 27, 2020, with Defendant’s Answer

due on March 19, 2020. (ECF No. 5). No Answer having been filed on the docket, Plaintiff is

hereby ORDERED to request a Certificate of Default from the Clerk of Court and to file a Motion

for Default Judgment in accordance with Rule 55 of the Federal Rules of Civil Procedure and

S.D.N.Y. Local Rule 55 by no later than April 20, 2020.


Dated:             New York, New York
                   March 27, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
